FILED
                           NOT FOR PUBLICATION
                                                                              NOV 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JASMINE M. MATSUKADO,                            No.   20-15727

              Plaintiff-Appellant,               D.C. No.
                                                 1:19-cv-00045-LEK-KJM
 v.

KILOLO KIJAKAZI, Acting                          MEMORANDUM*
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted November 17, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, McKEOWN, Circuit Judge, and MOLLOY,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      Jasmine Matsukado appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s order affirming the

denial of benefits and will reverse only if the decision of the administrative law

judge (“ALJ”) contains legal error or is not supported by substantial evidence.

Ford v. Saul, 950 F.3d 1141, 1153-54 (9th Cir. 2020) (quoting Tommasetti v.

Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)). Even when the ALJ errs, we may

affirm its decision when the error is harmless. Id. at 1154. We affirm.

                                           I

      The ALJ did not commit reversible legal error by dismissing portions of

Matsukado’s subjective symptoms testimony as inconsistent with evidence in the

record. The ALJ failed to identify with sufficient specificity “which part of

[Matsukado]’s testimony” it was dismissing. Burrell v. Colvin, 775 F.3d 1133,

1138 (9th Cir. 2014). But because the ALJ gave little weight to medical opinion

evidence that was substantially similar to Matsukado’s testimony, we can

reasonably discern which specific portions of her testimony the ALJ found not

credible. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th

Cir. 2014). Therefore, this error was harmless. See id.


                                           2
      Additionally, the ALJ provided “specific, clear, and convincing” reasons,

supported by substantial evidence, for discrediting these portions of Matsukado’s

testimony. Burrell, 775 F.3d at 1137-38. Matsukado’s activities of daily living

from the time of her alleged disability onset date—which have included driving,

shopping in stores, daily exercise, some work activity, and going camping—and

her recent medical history—which indicates conservative treatment and good

progress at physical therapy—are inconsistent with the severe disabling limitations

she alleges. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th

Cir. 2009) (holding ALJ may discount claimant’s subjective symptom testimony

based on inconsistencies with evidence of daily activities like cleaning, driving,

and seeking employment post-onset); Tommasetti v. Astrue, 533 F.3d 1035, 1040

(9th Cir. 2008) (affirming ALJ’s reliance on claimant’s favorable response to

“conservative treatment[,] including physical therapy,” in discrediting claim of

disabling pain). And even if this evidence is “susceptible to more than one rational

interpretation, it is the ALJ’s conclusion” we must uphold. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005).

                                          II

      The ALJ did not err in assigning little weight to the medical opinion of

Matsukado’s treating physician, Dr. Kipta. As the ALJ discussed, Dr. Kipta met


                                          3
with Matsukado only twice, and the severe limitations he assessed conflicted with

her aforementioned activities of daily living. These are “specific and legitimate

reasons that are supported by substantial evidence” for discrediting a treating

physician’s opinion. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017); see

also Holohan v. Massanari, 246 F.3d 1195, 1202 n.2 (9th Cir. 2001) (“Under

certain circumstances, a treating physician’s opinion on some matter may be

entitled to little if any weight. This might be the case, for instance, if the treating

physician has not seen the patient long enough to ‘have obtained a longitudinal

picture’ of the patient’s impairments . . . .” (quoting 20 C.F.R. § 404.1527(d)(2)(i)

(current version at 20 C.F.R. § 404.1527(c)(2)(i))); Rollins v. Massanari, 261 F.3d

853, 856 (9th Cir. 2001) (affirming dismissal of a treating physician’s opinion

where the purported “restrictions appear to be inconsistent with the level of activity

that [the claimant] engaged in”).

      AFFIRMED.




                                            4